DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 97-114 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,140,901. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 97 is identical to claim 1 in US Patent No. 11,140,901.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 97-105 and 108-114 are rejected under 35 U.S.C. 103 as being unpatentable over Koop et al. (US Patent Application No. 2014/0079806) in view of Leach et al. (US Patent Application No. 2005/0118280).
Regarding claims 97 and 98, Koop et al. teach wood or a wood product (page 1, paragraphs [0012], [0014]) that is resistant to fungal decay (page 1, paragraph [0012], page 2, paragraph [0027], page 6, paragraph [0161]), the wood or wood product comprising a wood preservative composition, comprising: a copper compound (page 1, paragraph [0012], page 2, paragraphs [0027], [0029]), wherein the copper compound is a basic copper compound (page 2, paragraph [0035]) and penflufen (page 1, paragraph [0001], page 2, paragraph [0035]).
Koop et al. fail to teach wherein the copper compound is micronized.  However, Leach et al. teach a wood or wood product (page 1, paragraph [0014]) that is resistant to fungal decay (page 1, paragraph [0015]), the wood or product comprising a wood preservative composition (page 1, paragraph [0008]), the wood preservative composition comprising a copper compound (page 1, paragraphs [0008], [0015]), wherein the copper compound is micronized (page 1, paragraphs [0008], [0015]) and the copper compound is a basic copper carbonate (page 2, paragraph [0027]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use a micronized copper compound as that of Leach et al. in the wood or wood product of Koop et al. in order to provide minimal leaching of the metal from the wood (Leach et al., page 1, paragraph [0014], page 2, paragraph [0026]).
Koop et al. do not disclose wherein a copper: penflufen ratio is in a range of 5:1 to 200:1 and wherein the wood or the wood product contains the penflufen in an amount in a range of 4 to 200 g/m3.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the copper:penflufen ratio and amount of penflufen in order to provide preservation of wood and wood-comprising materials against wood-destroying basidiomycetes (Koop et al., page 1, paragraph [0010], page 2, paragraphs [0034], [0035]).
Regarding claims 99 and 111, Koop et al. teach a wood product (page 1, paragraphs [0012], [0014]) comprising a wood preservative composition (page 1, paragraph [0012], page 2, paragraphs [0027], [0029]) for making a wood or wood product (page 1, paragraphs [0012], [0014]) that is resistant to fungal decay (page 1, paragraph [0012], page 2, paragraph [0027], page 6, paragraph [0161]), the wood preservative composition comprising a copper compound (page 1, paragraph [0012], page 2, paragraphs [0027], [0029]), wherein the copper compound is a basic copper compound (page 2, paragraph [0035]) and penflufen (page 1, paragraph [0001], page 2, paragraph [0035]).
Koop et al. fail to teach wherein the copper compound is micronized.  However, Leach et al. teach a wood preservative composition (page 1, paragraphs [0008], [0015]) form making a wood or wood product resistant to fungal decay (page 1, paragraph [0015]), the wood preservative composition comprising a copper compound (page 1, paragraphs [0008], [0015]), wherein the copper compound is micronized (page 1, paragraphs [0008], [0015]) and the copper compound is a basic copper carbonate (page 2, paragraph [0027]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use a micronized copper compound as that of Leach et al. in the wood preservative composition of Koop et al. in order to provide minimal leaching of the metal from the wood (Leach et al., page 1, paragraph [0014], page 2, paragraph [0026]).
Koop et al. do not disclose wherein a copper: penflufen ratio is in a range of 5:1 to 200:1 and wherein the wood preservative composition is configured to load the wood or the wood product with the penflufen in an amount in a range of 4 to 200 g/m3.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the copper:penflufen ratio and amount of penflufen in order to provide preservation of wood and wood-comprising materials against wood-destroying basidiomycetes (Koop et al., page 1, paragraph [0010], page 2, paragraphs [0034], [0035]).
Regarding claim 100, Koop et al. teach wherein the wood preservative composition further comprises an aqueous carrier (page 2, paragraph [0030]).
Regarding claim 101, Koop et al. teach wherein the penflufen is solubilized, emulsified or encapsulated (page 2, paragraph [0029]).
Regarding claim 102, Koop et al. fail to teach wherein the copper compound has a particle size of 5 to 5000 nanometers.  However, Leach et al. teach a wood preservative composition (page 1, paragraphs [0008], [0015]) form making a wood or wood product resistant to fungal decay (page 1, paragraph [0015]), the wood preservative composition comprising a copper compound (page 1, paragraphs [0008], [0015]), wherein the copper compound is micronized (page 1, paragraphs [0008], [0015]) and the copper compound is a basic copper carbonate (page 2, paragraph [0027]), wherein the copper compound has a particle size of 0.001 microns to 25.0 microns which reads on Applicant’s claimed range of 5 to 5000 nanometers (page 1, paragraph [0015]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use a micronized copper compound as that of Leach et al. in the wood preservative composition of Koop et al. in order to provide minimal leaching of the metal from the wood (Leach et al., page 1, paragraph [0014], page 2, paragraph [0026]).
Regarding claim 103, Koop et al. do not disclose wherein the wood preservative composition is configured to load the wood or the wood product with the penflufen in an amount in a range of 8 to 80 g/m3.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the copper:penflufen ratio and amount of penflufen in order to provide preservation of wood and wood-comprising materials against wood-destroying basidiomycetes (Koop et al., page 1, paragraph [0010], page 2, paragraphs [0034], [0035]).
Regarding claim 104, Koop et al. teach wherein the wood preservative composition further comprises a dispersant (page 2, paragraph [0030]).
Regarding claim 105, Koop et al. teach wherein the wood preservative composition further comprises a dispersant (page 2, paragraph [0030]).
Koop et al. do not disclose wherein the wood preservative composition comprises a dispersant:copper ratio in a range of 1:100 to 10:1.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the dispersant:copper ratio in order to provide preservation of wood and wood-comprising materials against wood-destroying basidiomycetes (Koop et al., page 1, paragraph [0010], page 2, paragraphs [0034], [0035]).
Regarding claim 108, Koop et al. do not disclose wherein the wood preservative composition comprises no greater than 80% by weight of the copper compound and the penflufen.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of copper compound and penflufen in order to provide preservation of wood and wood-comprising materials against wood-destroying basidiomycetes (Koop et al., page 1, paragraph [0010], page 2, paragraphs [0034], [0035]).
Regarding claim 109, Koop et al. teach wherein the wood preservative composition comprises a sufficient amount of aqueous carrier to form a dispersion (page 2, paragraph [0030]).
Regarding claim 110, Koop et al. do not disclose wherein the wood preservative composition comprises at least 0.103% copper by weight based on the total weight of the wood preservative composition.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of copper in order to provide preservation of wood and wood-comprising materials against wood-destroying basidiomycetes (Koop et al., page 1, paragraph [0010], page 2, paragraphs [0034], [0035]).
Regarding claims 112 and 113, Koop et al. teach a method for treating wood or a wood product comprising contacting the wood or wood product with a wood preservative composition (page 1, paragraph [0012], page 2, paragraphs [0027], [0029], page 5, paragraph [0151]) for making a wood or wood product (page 1, paragraphs [0012], [0014]) that is resistant to fungal decay (page 1, paragraph [0012], page 2, paragraph [0027], page 6, paragraph [0161]), the wood preservative composition comprising a copper compound (page 1, paragraph [0012], page 2, paragraphs [0027], [0029]), wherein the copper compound is a basic copper compound (page 2, paragraph [0035]) and penflufen (page 1, paragraph [0001], page 2, paragraph [0035]), wherein the contacting comprises dipping, spraying, vacuum treatment or pressure treatment (page 5, paragraph [0151]).
Koop et al. fail to teach wherein the copper compound is micronized.  However, Leach et al. teach a wood preservative composition (page 1, paragraphs [0008], [0015]) form making a wood or wood product resistant to fungal decay (page 1, paragraph [0015]), the wood preservative composition comprising a copper compound (page 1, paragraphs [0008], [0015]), wherein the copper compound is micronized (page 1, paragraphs [0008], [0015]) and the copper compound is a basic copper carbonate (page 2, paragraph [0027]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use a micronized copper compound as that of Leach et al. in the wood preservative composition of Koop et al. in order to provide minimal leaching of the metal from the wood (Leach et al., page 1, paragraph [0014], page 2, paragraph [0026]).
Koop et al. do not disclose wherein a copper: penflufen ratio is in a range of 5:1 to 200:1 and wherein the wood preservative composition is configured to load the wood or the wood product with the penflufen in an amount in a range of 4 to 200 g/m3.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the copper:penflufen ratio and amount of penflufen in order to provide preservation of wood and wood-comprising materials against wood-destroying basidiomycetes (Koop et al., page 1, paragraph [0010], page 2, paragraphs [0034], [0035]).
Regarding claim 114, Koop et al. teach a wood product (page 1, paragraphs [0012], [0014]) prepared by a method for treating wood or a wood product comprising contacting the wood or wood product with a wood preservative composition (page 1, paragraph [0012], page 2, paragraphs [0027], [0029], page 5, paragraph [0151]) for making a wood or wood product (page 1, paragraphs [0012], [0014]) that is resistant to fungal decay (page 1, paragraph [0012], page 2, paragraph [0027], page 6, paragraph [0161]), the wood preservative composition comprising a copper compound (page 1, paragraph [0012], page 2, paragraphs [0027], [0029]), wherein the copper compound is a basic copper compound (page 2, paragraph [0035]) and penflufen (page 1, paragraph [0001], page 2, paragraph [0035]).
Koop et al. fail to teach wherein the copper compound is micronized.  However, Leach et al. teach a wood preservative composition (page 1, paragraphs [0008], [0015]) form making a wood or wood product resistant to fungal decay (page 1, paragraph [0015]), the wood preservative composition comprising a copper compound (page 1, paragraphs [0008], [0015]), wherein the copper compound is micronized (page 1, paragraphs [0008], [0015]) and the copper compound is a basic copper carbonate (page 2, paragraph [0027]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use a micronized copper compound as that of Leach et al. in the wood preservative composition of Koop et al. in order to provide minimal leaching of the metal from the wood (Leach et al., page 1, paragraph [0014], page 2, paragraph [0026]).
Koop et al. do not disclose wherein a copper: penflufen ratio is in a range of 5:1 to 200:1 and wherein the wood preservative composition is configured to load the wood or the wood product with the penflufen in an amount in a range of 4 to 200 g/m3.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the copper:penflufen ratio and amount of penflufen in order to provide preservation of wood and wood-comprising materials against wood-destroying basidiomycetes (Koop et al., page 1, paragraph [0010], page 2, paragraphs [0034], [0035]).

Claims 106 is rejected under 35 U.S.C. 103 as being unpatentable over Koop et al. (US Patent Application No. 2014/0079806) in view of Leach et al. (US Patent Application No. 2005/0118280), in further view of Maier et al. (US Patent Application No. 2015/0104487).
Koop et al. and Leach et al. are relied upon as disclosed above.
Regarding claim 106, Koop et al. fail to teach wherein the dispersant comprises a salt of naphthalene sulfonate condensate, a salt of sulfonated naphthalene formaldehyde condensate, sulfonated naphthalene formaldehyde polymer admixture or a combination thereof.  However, Maier et al. teach a formulation containing at least one protective substance that is active with respect to cellulose-containing materials (page 1, paragraph [0001]) comprising a copper compound (page 2, paragraph [0034]) and a dispersant comprising naphthalene-sulfonate-formaldehyde condensate (page 2, paragraph [0017]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the naphthalene-sulfonate-formaldehyde condensate of Maier et al. in the wood preservative composition of Koop et al. in order to provide improved stability and the solids content in the formulations can be increased and allow the active substance to penetrate very deeply and uniformly into the cellulose containing material with reduced leaching (Maier et al., page 2, paragraph [0021]).

Claims 107 is rejected under 35 U.S.C. 103 as being unpatentable over Koop et al. (US Patent Application No. 2014/0079806) in view of Leach et al. (US Patent Application No. 2005/0118280), in further view of Richardson (U.S. Patent Publication No. 2006/0075923).
Koop et al. and Leach et al. are relied upon as disclosed above.
Regarding claim 107, Koop et al. fail to teach wherein the wood preservative composition is configured to load the wood or the wood product with the copper compound in an amount in a range of 0.0025 and 0.5 pounds copper per cubic foot of the wood or wood product.  However, Richardson teaches a wood preservative composition comprising micronized copper compounds (page 12, paragraphs [0085], [0086]), wherein the wood preservative composition is configured to load the wood or the wood product with the copper compound in an amount in a range of about 0.025 and 0.5 pcf which reads on Applicant’s claimed range of 0.0025 and 0.5 pounds per cubic foot (page 12, paragraph [0092]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use loading of Richardson in Koop et al.  because this was a known copper loading range in the art for effectively treating wood with a preservative composition (Richardson, page 12, paragraph [0092]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        9/30/2022